Citation Nr: 1315132	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-48 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos during service.

2.  Entitlement to service connection for a heart disability, claimed as coronary artery disease, to include as secondary to COPD.

3.  Entitlement to service connection for additional right eye disability, to include macular degeneration/scar due to serous retinopathy, secondary to residuals of a chemical burn to the right eye.

4.  Entitlement to a compensable rating for residuals of a chemical burn to the right eye.  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied an increased rating for residuals of a chemical burn to the right eye, and denied service connection for a heart disability and COPD. 

The Board notes that the Veteran has recently contended that his right eye disability attributable to service also includes a diagnosis of macular degeneration and/or serous retinopathy.  The Veteran maintains that he has an additional right eye disability attributed to his service-connected residuals of chemical burn to the right eye.  The Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a specific disease may include claims for service connection for any other disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issues are properly identified on the cover page of this decision.  

The Veteran was most recently rescheduled for a Travel Board hearing in August 2012.  Prior to the hearing, in June 2012, the Veteran requested to cancel his hearing.  Therefore, his request for a hearing is considered withdrawn.

The issues of entitlement to service connection for a left eye disability, secondary to service-connected right eye disability, and entitlement to service connection for depression, secondary to right eye disability, have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  

The issues of entitlement to service connection for COPD and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right eye macular scar/degeneration caused by serous retinopathy was not first manifest in service, and the disability has not otherwise been shown to be etiologically related to service or secondary to a service-connected disability.

2.  The Veteran's residuals of chemical burn to the right eye are not manifested by active pathology, impairment of central visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  His visual acuity in the right eye with correction was at its worst to 20/40 with distance vision, and 20/60 with near vision.  


CONCLUSIONS OF LAW

1.  Right eye macular scar/degeneration caused by serous retinopathy was not incurred in or aggravated by service; nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2.  The criteria for a compensable rating for chemical burn to the right eye have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.20, 4.31, 4.75, 4.76, 4.79, Diagnostic Code 6001 (2012)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2009 and September 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran is currently represented by experienced counsel and was previously represented by a state service organization who submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran identified treatment records from August 1995 that he wished to have associated with the claims file.  Attempts were made to retrieve these outstanding treatment records, but they are unavailable.  There is a private treatment records dated in July 1995 indicating the current status of the Veteran's eye disability.  Additionally, there is an August 1995 VA eye examination of record.  The Board finds that all attempts to retrieve any of these outstanding records have been exhausted, and any further attempts to obtain these records would be futile.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In addition, with respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Finally, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

In this case, the Veteran was provided VA examinations most recently in August 2010.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's macular degeneration/scar was not due to or aggravated by an event, disease, or injury incurred during active service, nor was it shown to be related to the chemical burn during service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  

With respect to the increased rating claim, the Board finds that the VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the August 2010 examination reports in this case are adequate upon which to base a decision.  

Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection and claim for an increased rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

By way of background, service connection for residuals of right eye chemical burn was granted in an August 1995 rating decision.  The Veteran was assigned a noncompensable rating, effective July 11, 1995.  The Veteran filed his claim for an increased rating in March 2009.  He later contended that his macular degeneration and serous retinopathy were caused by his in-service chemical burn.  

The Veteran's service treatment records show that he experienced a chemical burn in the right eye in January 1976.  The chemical was described as "cleaning solvent."  He was assessed as having severe chemical keratitis and this was also described as a corneal burn.  During follow-up that same month, the treating personnel indicated that his symptoms were resolving.  In December 1977, the Veteran sought treatment for complaints of right eye irritation when a piece of grass entered his eye.  The assessment was irritation to the right eye.  Discharge physical examination in April 1978 revealed normal vision acuity as 20/20 in both eyes.  There was no description of any chronic right eye disability related to the in-service chemical burn.  At no time during service was there any discussion of retinopathy or macular degeneration.  

Following service, the Veteran was treated for right eye complaints in October 1989. 

The Veteran submitted a letter from his private treating physician, dated in July 1995, which indicated that he examined the Veteran in October 1989.  During this examination, the Veteran's visual acuity was 20/30 in the right eye and 20/20 in the left.  The ophthalmologist indicated that the Veteran had a staining defect which he thought was consistent with the pigmentary pattern in the macula of the right eye.  He was supposed to appear for a repeat angiogram, but did not follow up.  

In August 1995, the Veteran was afforded a VA eye examination, at which time he was diagnosed as having myopia and retinal pigment epithelial change in the right eye.  Uncorrected vision was 20/25 in the right eye and 20/20 in the left.  Corrected vision was 20/20 in both eyes.  Diagnoses of retinopathy or macular degeneration of the right eye were not recorded.  

In a statement to VA dated in August 1995, the Veteran advised that he did not notice any right eye problems until October 1989.  It appears that the Veteran first established regular VA care for his right eye disability beginning in the early-2000s.  

Post-service VA treatment records reflect diagnoses of mild age-related macular degeneration of the right eye, macular scar of the right eye, and history of ocular hypertension.  This "scar" was described as kidney bean shaped in the right eye.  Visual acuity varied from 20/25+, 20/20-, and 20/40- in the right eye.  In December 2002, the optometrist specifically stated that although the Veteran had a chemical burn in 1976, there are no corneal residuals seen.  He did, however, see mild, age-related macular degeneration.  There is also some indication of a retinal pigment epithelium stippling, a choriorentinal scar (superonasal to fovea), and a cyst upon tomography.  

In April 2009, the Veteran reported increasing vision changes in the right eye over the past six months, and fundus photos revealed a macula in the right eye and a macula in the left eye.  He stated that his right eye has been blurry lately, and sometimes his amaler grid changes are distorted.  He again described a kidney shaped distorted area.  The treating professional described a long-standing macular scar in the right eye that encircles the fovea interiorly.  He also noted generalized retinal pigment epithelium changes in the right eye and a couple of dot hemes.  He indicated that the Veteran may possibly have subretinal net in the right eye.

The Veteran was afforded a VA eye examination in April 2009, at which time he reported increasing vision problems in the right eye.  Upon review of VA treatment records since 2002, the examiner found no evidence of corneal problems, and noted that the Veteran had a macular scar in his right eye.  He described his symptoms as including right eye blurring, glare, and impaired night vision.  He denied any periods of incapacitation due to his right eye disability.  Corrected distance vision in the right eye is 20/40, and corrected near vision is 20/60.  Eye muscle function in the right eye was within normal limits, as were the slit lamp examinations.  There was no lens abnormality found.  Fundoscopic examination of the macula revealed retinal pigment epithelium atrophy with small, circular pigment clump/granuloma in the superior nasal aspect of the right eye.  Visual field testing revealed a scotoma in the right eye.  It was described as a paracentral superior-temporal scotomas in the right eye.  This was attributed to his macular degeneration in the right eye.  The examiner found no residuals of any right eye injury.  

The examiner indicated that the Veteran's macular degeneration causes significant effects on his occupational activity.  In a July 2009 addendum, the April 2009 VA examiner clarified that the Veteran's right eye macular scar is not a residual of his chemical keratitis that he suffered while in service.  He further indicated that there are no symptoms caused by the macular scar that are attributable to the chemical keratitis, and the scar does not appear to be progressive.  In reaching this conclusion, the examiner reviewed the Veteran's claims file and noted that the Veteran experienced a superficial chemical keratitis during service.  He found that this keratitis was treated appropriately and resolved without any further complications.  In addition, the Veteran's visual acuity during service was 20/20 with mild myopic correction.  

The examiner further discussed the impact of Dr. S.'s (private) treatment record, dated in October 1989, which noted a 6-month history of apparent central serous retinopathy.  In the 6 months prior to treatment, the Veteran noticed the onset of an area of distortion to the right of fixation.  He indicated that this lasted several days and then cleared up.  10 days prior to this October 1989 treatment, the Veteran woke up with a blurred area in the same place and it did not go away as it did before.  The treating ophthalmologist provided a presumptive diagnosis of central serous retinopathy of the right eye, but the Veteran was lost to follow up.  The VA examiner indicated that the Veteran's central serous retinopathy developed in 1989, 10-11 years following discharge from service, and it is unrelated to the resolved chemical keratitis.  In no uncertain terms, the examiner found that central serous retinopathy of the right eye is not in any way related to the superficial type of chemical trauma that is documented in the service medical record.  

The Veteran was afforded another VA eye examination in August 2010, at which time he was again diagnosed as having macular degeneration.  The examiner was asked to provide an opinion as to whether the Veteran's additional right eye disability, described as macular degeneration, was caused or aggravated by his service-connected right eye chemical burn residuals.  Following review of the Veteran's claims file, physical examination of the Veteran, and consultation with medical literature, the examiner opined that the right eye macular scar/degeneration is not caused by, related to, or aggravated by the chemical keratitis the Veteran experienced during service.  

In reaching this opinion, the examiner reiterated his reasons as described in the April 2009 VA examination.  Namely, the Veteran had a superficial chemical keratitis diagnosis during service, and it resolved without complications.  Visual acuity was 20/20 at service separation.  Again, the examiner discussed the significance of the October 1989 private treatment records from Dr. S. regarding the onset of right eye blurriness and apparent central serous retinopathy with the onset 6 months earlier.  The examiner noted the Veteran's VA treatment history as described above, and opined that it is clear that his current right eye macular scar/degeneration is a result of at least two central serous retinopathy episodes that developed initially in 1989.  These episodes were diagnosed by a retinal specialist, Dr. S.  The examiner indicated that central serous retinopathy can cause degenerative changes in the macula that are sometimes mistaken for age-related macular degeneration, but it is in no way related to the age-related type of macular degeneration.  Further, central serous retinopathy presents most often in men from 25-50 years old, with only 30 percent of patients having recurrence.  

The examiner found that the Veteran's central serous retinopathy of the right eye is consistent with the medical history documented in the claims file.  He indicated that it is idiopathic in nature and is not in any way related to, caused by, or aggravated by the superficial-type of chemical trauma that the Veteran suffered in service.  The examiner further stated that the Veteran's assertions linking his current macular degeneration to his superficial chemical burn to the right eye is incorrect.  The examiner indicated that the type of injury to the right eye, as described in the service treatment records, is incapable of affecting the retina tissues in the posterior chamber of the eyes (whether in the short or long term).  Finally, the service treatment records are clear that the Veteran only experienced a superficial injury to the cornea that healed without complication.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Analysis

The Veteran contends that he was erroneously diagnosed as having age-related macular degeneration, and his currently diagnosed macular degeneration/scarring caused by serous retinopathy is secondary to the in-service chemical burn to the right eye.  

Upon careful review of the evidence as described above, the Board finds that the competent and credible evidence does not show that the Veteran's current macular scar/degeneration was caused or worsened by his military service or his service-connected residuals of a chemical burn to the right eye.  In other words, the preponderance of the evidence is against a finding that the Veteran's current macular scar/degeneration of the right eye is related to an in-service injury such as the chemical burn to the right eye, or is secondary to his service-connected right eye chemical keratitis.  

Most importantly, the April 2009 and August 2010 VA examination reports include thorough opinions finding no link between the Veteran's current macular scar/degeneration of the right eye and his service-connected residuals of a chemical burn to the right eye (keratitis), nor did the examiner find that his macular scar/degeneration of the right eye is directly related to service.  The VA examiner's main rationale for his opinion was that the Veteran's current chemical keratitis of the right eye impacted only the cornea and had resolved during the Veteran's period of active duty, the chemical burn to the right eye incurred during service was superficial and would not impact the retina, serous retinopathy is idiopathic in nature, and the evidence clearly shows that the onset of his macular scar/degeneration of the right eye was in 1989 following at least two episodes of central serous retinopathy.  

Given this rationale and the fact that the both the Veteran's claims file and the reported relevant and accurate history were considered by the examiner, the Board finds the April 2009 and August 2010 opinions to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).

The Board appreciates the assertions made by the Veteran that his current right eye vision complaints are related to the chemical burn he experienced during service.  The Board finds, however, that the Veteran is not competent to say that his current macular scar/degeneration of the right eye was caused or aggravated by the superficial chemical burn incurred during service.  Although vision problems are matters that can be observed and described by a lay person, a diagnosis of macular scar/degeneration of the right eye is not.  Moreover, symptoms such as blurriness and difficulty with night vision can be observed and described by a lay person, but diagnosing it as secondary to a service-connected disability is beyond the competency of a lay person.  As such, the Veteran's assertions as to secondary service connection lack probative value.  

The Veteran is considered competent to report changes in his behaviors, such as increased right eye vision problems in the late-1980s.  However, he lacks the specialized knowledge to connect a current diagnosis of macular scar/degeneration of the right eye to a corneal burn from chemicals during service.  The former represents an observed cause and effect relationship, while the latter relies upon medical knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, a man is aware he is limping, but may not be able to identify the actual reason why.

However, although the Veteran's report of altered right eye vision beginning in the late-1980s may competent, it is not credible.  The contemporaneous records show no actual or sufficient functional residuals of the right eye chemical burn during service.  The Veteran's right eye vision was 20/20 at discharge, and there was no finding of any residuals of the chemical burn keratitis at service discharge.  Further, records reflect no reports of ongoing right eye problems prior to the 1989 treatments for serous retinopathy in the right eye.  Additionally, the Veteran has most recently been treated for macular problems in both eyes, and there is no evidence that the chemical burn went to the left eye.  

With that being said, there is no competent or credible evidence finding a link between the Veteran's currently diagnosed macular scar/degeneration of the right eye and the superficial chemical burn to the right cornea during service.  Again, the April 2009 and August 2010 examiner provided a very detailed opinion after extensive review of the Veteran's claims file, interview of the Veteran, and physical examination.  Thus, this examiner's opinion is given more probative value than the lay evidence presented by the Veteran.  

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed macular scar/degeneration of the right eye is in any way etiologically related to service or a service-connected disability.  Accordingly, the claims for service connection for this must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

The Veteran's residuals of a chemical burn to the right eye have been rated noncompensable pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6001 for rating keratitis.  On December 10, 2008, VA regulations related to the rating criteria for eye disabilities were amended.  The Veteran filed his claim for increase in March 2009; therefore, the current rating criteria for eye disabilities are for application.  

Under the current criteria, keratitis is rated based on visual impairment or incapacitating episodes, whichever results in a higher evaluation.  Under the General Rating Formula for Diagnostic Codes 6000 through 6009, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months and a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2012).

Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. § 4.76(b) (2012).  A noncompensable rating is assigned when vision is at best 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79 (2012).

Additionally, if a veteran is service-connected for visual impairment in only one eye, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the nonservice-connected eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c) (2012).  

With regard to impairment of field vision, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees.  38 C.F.R. § 4.79, Ratings for Impairment of Visual Field (2012).  

Analysis

The Veteran contends that his right eye disability warrants a compensable rating.  As noted above, he contends his additional right eye complaints, such as blurriness, night vision problems, and field vision impairment, are attributable to his service-connected residuals of an in-service chemical burn to the right cornea.  

Upon careful review of the evidence of record, as outlined above, the Board finds that the preponderance of the evidence is against an award of a compensable rating for his service-connected residuals of a right eye chemical burn.  

First, the Veteran's best corrected vision is 20/40 in the right eye, and as noted above pursuant to 38 C.F.R. § 4.75(c), when one eye is service-connected the nonservice-connected eye will be assessed a visual acuity of 20/40.  Again, a noncompensable rating is assigned when vision is at best 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79.  As such, a compensable rating is not warranted based on visual impairment-even if this impairment is related to his in-service chemical burn to the right eye.  

The Board considered whether the Veteran would be entitled to a compensable rating on the basis of loss of field vision, but notes that VA treatment records, as well as the VA examination reports, show that any loss in field vision is related to his nonservice-connected macular scar/degeneration.  There are no findings that the Veteran has any field vision loss that has been attributable to his chemical burn residuals of the right eye.  In fact, the medical evidence of record confirms that the Veteran's corneal burn/keratitis of the right eye resolved without residuals, and he has no current corneal involvement.  As such, a rating based upon the loss of field vision is not for application.  

Finally, there is no competent evidence reflecting that the Veteran has been prescribed bed rest by any health care provider for his right eye chemical burn residuals.  The VA examination reports show no complaints of incapacitating episodes, nor do the VA treatment records reflect that a physician has prescribed bed rest for his chemical burn residuals.  As such, the Veteran is not entitled to a compensable rating under the General Rating Formula for Diagnostic Codes 6000-6009, which includes keratopathy.  

The Board has considered the lay testimony of the Veteran, but simply put, there is no evidence to support a compensable rating for his service-connected residuals of a right eye chemical burn.  As such, the claim is denied.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of chemical burn to the right eye is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected right eye disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the evidence does not show that the Veteran's complaints of decreased visual acuity are related to his service-connected residuals of chemical burns to the right eye.  As discussed above, the current noncompensable rating is adequate to fully compensate the Veteran for this disability inasmuch as there are no residuals of the superficial corneal burn caused by chemical exposure.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for macular scar/degeneration is denied.

A compensable rating for residuals of a chemical burn to the right eye is denied.  


REMAND

The Veteran contends that he has COPD related to asbestos exposure during service, and he has a heart disability secondary to this COPD.  VA has conceded in-service exposure to asbestos due to his MOS.  The Veteran originally claimed that he has coronary artery disease due to COPD, but the Board has broadened this to include any heart disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for a specific disease may include claims for service connection for any other disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran was afforded a VA examination in August 2010 to determine the etiology of his claimed COPD and heart disability.  The Veteran was diagnosed as having COPD and a mild calcification of the aorta, but the examiner found no evidence of coronary artery disease.  The examiner noted that the Veteran's mild aortic calcification and COPD cause him decreased mobility, lack of stamina, weakness, fatigue, and pain.  

The examiner first indicated that the Veteran's COPD and aortic calcification were "not caused by or a result of SC disability."  The examiner went on to indicate that the Veteran's COPD was likely due to his long-standing tobacco abuse and not his in-service exposure to brake dust.  He further opined that because the Veteran does not have coronary artery disease, he cannot have coronary artery disease secondary to COPD.  The examiner did not, however, provide a clear opinion as to whether the Veteran's COPD is directly related to service-he only stated it was not caused by or a result of a service-connected disability.  Further, the examiner did not clearly address whether the Veteran's aortic calcifications are attributable to service.  

In light of Clemons, and upon careful review of the August 2010 examination report, the Board finds that the opinions contained therein are inadequate for purposes of deciding the Veteran's claim.  Namely, the examiner only addressed whether the Veteran's claimed heart disability and COPD are attributable to a service-connected disability, and did not provide an opinion with respect to direct service connection.  

It is important to note that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a supplemental opinion from the August 2010 VA examiner with respect to the etiology of these two disabilities is necessary to properly adjudicate the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims files and any pertinent evidence in Virtual VA should be forwarded to the August 2010 examiner, if available, for a supplemental opinion.  The examiner is asked to provide a more clear opinion as to the etiology of the Veteran's claimed COPD and heart disability.  

The examiner is asked to provide an opinion as to each heart and lung disability as to whether it is at least as likely as not (50 percent or better probability) that the disability is etiologically related to the Veteran's active service.  The examiner is asked to presume that the Veteran was exposed to asbestos and brake dust during service.  

If a lung disability is found to be related to the Veteran's service, the examiner is asked to opine as to whether the Veteran has any current heart disability, including aortic calcifications that is caused or chronically worsened by a service-connected lung disability.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

It is left up to the examiner's discretion as to whether another physical examination of the Veteran is necessary.  

2.  The RO should undertake any other development it determines to be warranted. 

3.  Then, the RO should readjudicate the Veteran's claims on appeal.  If either claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


